DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “rotation body” in Claim 2 is not in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“connection mechanism” in Claims 1-4 and 6. The specification and claims associate the limitation with a “crank mechanism,” including a rotation body connected to the motor, a lever, and a connecting rod (Claim 2). The specification only uses the term “connection mechanism” twice in paragraphs [0004-0005] as connecting a motor to the moving nozzle; however, Claim 2 makes the association and the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a startup stopping position of the moving nozzle corresponds to a vicinity of a top dead center of the connection mechanism.” The limitation is indefinite as vague, because in light of the specification, it is not clear what is meant by “nozzle corresponds . . . a vicinity of a top dead center of the connection mechanism” and any configuration at all of nozzle and connection mechanism might be said to have a relationship of stopping position to a vicinity of atop dead center which “corresponds.” Examiner considers any relationship of nozzle to a top dead center to correspond.
Claim 3 recites the limitation “a retreat end . . . corresponds to a bottom dead center of the connection mechanism.” The limitation is indefinite as vague, because in light of the specification, it is not clear what is meant by “a retreat end . . . corresponds to a bottom dead center of the connection mechanism,” and any configuration at all of nozzle and connection mechanism might be said to have some “corresponding” relationship. Examiner considers any relationship of a retreat end to a bottom dead center of the connection mechanism to correspond.
Claim 4 recites the limitation “nozzle corresponding to a top dead center of the connection mechanism.” The limitation is indefinite as vague, because any configuration at all of nozzle and connection mechanism might be said to have a relationship of stopping position to a vicinity of a top dead center which “corresponds.” Examiner considers any relationship of nozzle to a top dead center to correspond.
Claims 5 is rejected as depending from rejected Claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 4,520,643) in view of Yamaki (JP 2013208714) (Werner (FR 2531641) is cited as evidence that terminology “slider” is equivalent to “plunger”).
Regarding Claims 1-2, Werner et al. (US’643) teach a device capable of spraying a release agent (e.g. compressed fluid and lubricating means, col. 5, lines 30-33; spraying agent, col. 5, lines 43-44) to a die of a forming apparatus main body (Abstract; Fig. 1), the release agent spraying device comprising: a motor 58 (Fig. 4; col. 6, lines 25-29); and a moving nozzle (Claim 1) that advances and retreats in a direction intersecting a moving direction of the die and jets the release agent from a tip (Abstract; Fig. 1); a combination of crank (rotation body), lever 14/14b (Figs. 1, 4; col. 4, lines 45-55), and connecting rod 56 that connects the motor to the moving nozzle and advances and retreats the moving nozzle by a rotation output of the motor in one direction (col. 6, lines 15-40). US’643 teaches a rod 56 attached to a hydraulic rotary piston motor 58 (Fig. 4; col. 6, lines 22-29). US’643 fails to teach a connecting rod with an end portion connected to an eccentric portion and another end connected to the lever. Yamaki (JP’714) teach an analogous apparatus for driving nozzles with a motor 3 which drives a crank mechanism V, including a rotation body (eccentric cam) 8, lever (arms 12,13), and a connecting rod (drive arm 10 or 9) with an end portion connected to an eccentric portion of the rotation body and another end portion connected to the lever (Figs. 1-2; [0006, 0010]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’643 with a connection mechanism, which is a crank mechanism including a rotation body connected to the motor, a lever that advances and retreats the moving nozzle with oscillation, and a connecting rod that has one end portion connected to an eccentric portion of the rotation body, as the other end portion connected to the lever, and oscillates the lever with rotation of the rotation body, because JP’714 suggests this arrangement of structures for transferring power from a motor to levers to move a nozzle.
Regarding Claim 3, a startup stopping position of the moving nozzle necessarily has a relationship to in some way to (i.e. corresponds to) a vicinity of a top dead center of the connection mechanism, and a retreat end of an advancing and retreating stroke of the moving nozzle necessarily corresponds to a bottom dead center of the connection mechanism.
Regarding Claim 4, US’643 teaches a position of a nozzle where the release agent is capable of being sprayed and is a position capable of being reached retreating the nozzle by a predetermined distance from an advancement end of an advancing and retreating stroke of the moving nozzle corresponding to a top dead center of the connection mechanism, which can be defined as “a startup stopping position” (Figs. 1, 4; col. 2, line 66 through col. 3, line 6; col. 3, lines 25-31).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 4,520,643) in view of Yamaki (JP 2013208714) as applied to the rejection of Claim 4 above, and further in view of Crum (US 5,642,637).
Regarding Claim 5, US’643 teaches an electronic controller, since a spraying process controlled electronically requires an electronic controller (col. 5, lines 39-42). JP’714 teaches a controller (robot arm RA) [0034] and also a servo motor to control the motor [0019]. The combination of US’643 in view of JP’714 fails to teach specifically a controller that controls a jetting of the release agent from the moving nozzle, wherein the controller is capable of causing the release agent to be jetted from the tip of the moving nozzle while oscillating the moving nozzle back and forth about the startup stopping position. Crum (US’637) teaches an analogous device capable of oscillating a nozzle back and forth from between two dies of a die press to spray lubricant to the surface of dies (Abstract; Figs. 5, 10, 11), and the device includes a controller capable of controlling operation of a valve assembly (Fig. 2; col. 7, lines 7-14; col. 8, lines 3-7; col. 5, lines 12-16). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the spraying apparatus of the combination of US’643 in view of JP’714 with a controller capable of controlling both the operation of the motor and also of jetting the release agent from the moving nozzle, wherein the controller is capable of causing the release agent to be jetted from the tip of the moving nozzle while oscillating the moving nozzle back and forth about the startup stopping position, because US’637 suggests a controller capable of controlling jetting valves, and the combination of references otherwise suggests a controller capable of controlling an operation of the motor to oscillate the nozzle back and forth about a startup stopping position.
Regarding Claim 6, US’643 teaches a forming apparatus comprising: a forming apparatus main body including a die 6 and a slide (plunger 5) that is fixed to the die and advances and retreats in a moving 19Attorney Docket No.:880635-0210-US01 direction of the die (Fig. 1; col. 4, lines 25-31). In the French publication FR’641, the word for “plunger” is “coulisseau” -- English “slide,” “slider,” p. 6, lines 17 and 33). In addition, US’643 teaches a release agent spraying device comprising: a motor 58 (Fig. 4; col. 6, lines 25-29); and a moving nozzle (Claim 1) that advances and retreats in a direction intersecting a moving direction of the die and jets the release agent from a tip (Abstract; Fig. 1); a combination of crank (rotation body), lever 14/14b (Figs. 1, 4; col. 4, lines 45-55), and connecting rod 56 that connects the motor to the moving nozzle and advances and retreats the moving nozzle by a rotation output of the motor in one direction (col. 6, lines 15-40). US’643 teaches a rod 56 attached to a hydraulic rotary piston motor 58 (Fig. 4; col. 6, lines 22-29). US’643 fails to teach a connecting rod with an end portion connected to an eccentric portion and another end connected to the lever. Yamaki (JP’714) teach an analogous apparatus for driving nozzles with a motor 3 which drives a crank mechanism V, including a rotation body (eccentric cam) 8, lever (arms 12,13), and a connecting rod (drive arm 10 or 9) with an end portion connected to an eccentric portion of the rotation body and another end portion connected to the lever (Figs. 1-2; [0006, 0010]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of US’643 with a connection mechanism, which is a crank mechanism including a rotation body connected to the motor, a lever that advances and retreats the moving nozzle with oscillation, and a connecting rod that has one end portion connected to an eccentric portion of the rotation body, as the other end portion connected to the lever, and oscillates the lever with rotation of the rotation body, because JP’714 suggests this arrangement of structures for transferring power from a motor to levers to move a nozzle.
US’643 teaches an electronic controller, since a spraying process controlled electronically requires an electronic controller (col. 5, lines 39-42) and a benefit in controlling the motor and nozzle to move in synch with the slide (Abstract). JP’714 teaches a controller (robot arm RA) [0034] and also a servo motor to control the motor [0019]. The combination of US’643 in view of JP’714 fails to teach specifically a controller that controls a jetting of the release agent from the moving nozzle, wherein the controller is capable of causing the release agent to be jetted from the tip of the moving nozzle while oscillating the moving nozzle back and forth about the startup stopping position. Crum (US’637) teaches an analogous device capable of oscillating a nozzle back and forth from between two dies of a die press to spray lubricant to the surface of dies (Abstract; Figs. 5, 10, 11), and the device includes a controller capable of controlling operation of a valve assembly (Fig. 2; col. 7, lines 7-14; col. 8, lines 3-7; col. 5, lines 12-16). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the spraying apparatus of the combination of US’643 in view of JP’714 with a controller capable of controlling both the operation of the motor and also of jetting the release agent from the moving nozzle, wherein the controller is capable of causing the release agent to be jetted from the tip of the moving nozzle while oscillating the moving nozzle back and forth about the startup stopping position, because US’637 suggests a controller capable of controlling jetting valves, and the combination of references otherwise suggests a controller capable of controlling an operation of the motor to oscillate the nozzle back and forth about a startup stopping position.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712